Title: From George Washington to Caesar Rodney, 10 June 1780
From: Washington, George
To: Rodney, Caesar



Sir
Head qrs Springfield June 10. 1780

I have had the Honor to receive Your Letter of the 3d Instant. It appears to me necessary, that appointments should be made to the Four Vacant Ensigncies which Major Patten has reported. It is essential to service that Troops should be well officered—and in our’s the complement allowed should be generally full, as from the nature of our establishment, it is rather limited; and besides, three or four Officers are employed in the Regimental & brigade Staff who do not act in the common rotine of duty; not to mention that others are often taken as aids & for other purposes. I mention appointments to the Four Ensigncies only—as the places of the Two Officers in captivity cannot be considered as vacant & of consequence ought not to be filled by Others; Their captivity however as Your Excellency very justly intimates, is an additional reason to those I have mentioned, for making the proposed arrangement. I have the Honor to be, with great respect & esteem Yr Excellency’s Most Obedt servant

Go: Washington

